Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.

Claim Term Meaning
The structure of the claims defined by the “general formula” is understood to be a structure having at its center (i.) the remaining structure of a “sugar alcohol”, “Z”, as specifically defined by applicants’ specification beginning at page 5 line 24 and further defined by the claims, and one of structure (a) “ Rx-Ry- ” and one of structure (b) “ -Ry’-Rx’ ” attached thereto.  The claims as they stand defined are not open to the inclusion of multiple (a) and/or (b) structures off of the remaining sugar alcohol structure “Z” defined by the claims, nor is support for such additional structures seen in applicants’ originally filed supporting disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 27-33 and 35-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims are confusing as to intent because it can not be determined what structure is intended for the “polyester polyol” of the claims.  Applicants’ claims offer a varying and inconsistent means of setting forth the definitions of structural components of the polyester polyol of the claims.  Particularly, Z has been defined by what its structural component has been made from rather than what it actually has become while in defining Rx and Rx’ the attempt has been made to define these structures by referring to what the diols from which they are derived have become (i.e. calling the resultant mono-functional structures “monoalcohols”). The language of the claims need to be clarified to consistently recite and identify what the actual structures of the “polyester polyol” are within the structure that has been laid out by the claims.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15, 27-31 and 35-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al.(2015/0218415).
Nixon et al. discloses polyester polyols that may be prepared from various sugar alcohols inclusive of those claimed and various diacids inclusive of those claimed which are combined under heat conditions that include heating slowly up to 240oC (paragraphs [0032]-[0058] & [0061]), wherein these polyester polyols may be combined along with polyisocyanate and catalyst in forming compositions for further work-up (see paragraphs [0069]-[0078] and Examples).
Nixon et al. differs from applicants’ claims in that it does not specifically require the selection of a sugar alcohol as claimed in the making of its compositions.  However, sorbitol is disclosed as an acceptable polyol in its preparations as a polyol selection (paragraph [0040]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the polyol(s) of Nixon et al. in forming the compositions of Nixon et al. including the sugar alcohol sorbitol for the purpose of achieving acceptable polyester polyol development in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. 
Nixon et al. differs from applicants’ claims in that it does not specifically require the selection of the additional diols as claimed in the making of its compositions.  However, Nixon et al. particularly indicates these diols may optionally be used in the making of their polyols (paragraph [0058]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of these additional diols provided for by Nixon et al. in forming the compositions of Nixon et al. for the purpose of achieving acceptably developed polyester polyol in order to arrive at the products and 
Additionally, regarding the structure of the polyester polyol now set forth by applicants’ claims, it is seen, owing to the closeness of the products developed by Nixon et al. and its provisioning for materials and processing effects set forth by applicants’ claims, that these structures of developed polyester polyol products would have necessarily followed from forming the preparations provided for through Nixon et al.’s disclosures.   
In that the material effects of applicants’ rejected claims are provided for by Nixon et al.’s disclosure, such is sufficient provisioning for the capability alternative, “a composition allowing a rigid foam to be obtained”, which is allowed for by the limits of applicants’ claims.

Applicant’s arguments with respect to claim(s) 15, 27-31 and 35-46  have been considered but are moot because the above new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 15, 27-31 and 35-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-35 of copending Application No. 16/963,347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims differ from the instantly rejected claims in a manner that would .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ arguments have been considered.  However, rejection is maintained.  
As acknowledged by applicants, overlap between the copending and instantly rejected claims is evident, and unobvious distinction has not been pointed to in fact and/or made evident in fact.  
This rejection is not the sole remaining rejection and, accordingly, can not be withdrawn.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765